UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2003 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-49985 Equicap Financial Corp. (Formerly Online Consortium Corp.) (Exact name of registrant as specified in its charter) British Columbia, Canada n/a (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 11133, #2250  1055 W. Georgia St. Vancouver, Canada V6E 3P3 (Address of principal executive offices) (Zip Code) (604) 689-4200 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No There were 5,786,834 shares outstanding of the registrants Common Stock without par value as of October 31, 2003. Equicap Financial Corp. INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Consolidated Balance Sheets at October 31, 2003 and July 31, 2003 3 Consolidated Statements of Income and Loss - Three months ended October 31, 2003 and 2002 4 Consolidated Statements of Cash Flows - Three months ended October 31, 2003 and 2002 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis or Plan of Operations 7 Item 3. Controls and Procedures 15 PART II  OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Changes in Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 -2- PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EQUICAP FINANCIAL CORP. (FORMERLY ONLINE CONSORTIUM CORP.) Consolidated Balance Sheets (Expressed in Canadian dollars) October 31, 2003 July 31, 2003 (unaudited) ASSETS Current Cash & short-term deposits $ 523 $ 677 Accounts receivable 586 361 Prepaid expenses 109 0 1,218 1,038 Capital Assets 13,052 14,213 $ 14,270 $ 15,251 LIABILITIES Current Accounts payable & accrued liabilities $ 26,263 $ 32,202 Liabilities of discontinued operations 39,269 39,271 Due to a related party 17,457 3,902 82,989 75,375 SHAREHOLDERS EQUITY Share capital 6,445,555 6,445,555 Share issuance costs (153,835) (153,835) Deficit (6,360,439) (6,351,844) (68,719) (60,124) $ 14,270 $ 15,251 On behalf of the Board: D. Grant Macdonald Director Shirley Kancs Director See accompanying notes to consolidated financial statements -3- EQUICAP FINANCIAL CORP. (FORMERLY ONLINE CONSORTIUM CORP.) Consolidated Statement of Income and Loss For the Three Months Ended October 31, 2003 (Expressed in Canadian dollars) Three Month Period Ended October 31, 2003 Three Month Period Ended October 31, 2002 (unaudited) (unaudited) EXPENSES Accounting 700 4,380 Advertising and promotion 0 400 Amortization 1,161 1,161 Consulting fees 0 0 Filing fees 1,430 1,229 Hosting fees 880 2,830 Interest 174 5,082 Legal 126 0 Licenses/dues/subscriptions 0 0 Office expenses 319 1,076 Rent and storage (105) 213 Salaries and benefits 3,610 4,493 Telephone 300 198 8,595 21,062 Loss from operations (8,595) (21,062) Net loss for the period (8,595) (21,062) Deficit, Beginning of Period (6,351,844) (6,271,564) Deficit, End of Period $ (6,360,439) $ (6,292,626) Loss per share (0.001) (0.006) See accompanying notes to consolidated financial statements -4- EQUICAP FINANCIAL CORP. (FORMERLY ONLINE CONSORTIUM CORP.) Consolidated Cash Flow Statement For the Three and Nine Months Ended April 30, 2003 (Expressed in Canadian dollars) Three Month Period Ended October 31, 2003 Three Month Period Ended October 31, 2002 Cash provided by (used for) operating activities: Net gain (loss) for the period $ (8,595) $ (21,062) Adjustment for items not involving cash: Amortization of capital assets 1,161 1,162 Change in non-cash working capital: Accounts receivable (334) 298 Accounts payable (5,941) 5,971 (6,275) 6,269 Investing activities: Purchase of capital assets 0 0 Financing activities: Advances from a related company 13,555 13,882 Cash used in continuing operations (154) 251 Increase (Decrease) in cash position (154) 251 Cash position, Beginning of Year 677 2,158 Cash position, End of First Quarter $ 523 $ 2,409 See accompanying notes to consolidated financial statements -5- EQUICAP FINANCIAL CORP. (FORMERLY ONLINE CONSORTIUM CORP.) Notes to Consolidated Financial Statements For the Three Months ended October 31, 2003 (Expressed in Canadian dollars) (Unaudited) 1. Accounting policies The interim consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles. The interim consolidated financial statements have been prepared following the same accounting policies and methods used in preparing the consolidated financial statements for the fiscal year ended July 31, 2002, except as described below, and should be read in conjunction with those statements. The other disclosures below are incremental to those reflected in the annual statements. 2. Related Part Transaction At October 31, 2003 the Company had an promissory note of $17,457 with Brett Holdings Ltd, a company controlled by D. Grant Macdonald, Equicaps President and Director. The promissory note is due on demand and bears interest at the annual prime rate plus 2%. 3. Private Placement On October 23, 2003, the Company announced a non-brokered private placement consisting of 200,000 Units at a price of $0.26 per Unit for aggregate gross proceeds of $52,000. Each Unit consisted of one common share and one share purchase warrant. Each share purchase warrant entitles the holder to purchase one additional share for a period of two years at an exercise price of $0.34 per share. On November 6, 2003 the Company completed the non-brokered private placement consisting of 200,000 Units at a price of $0.26 per Unit and received $52,000 to be used for general working capital. -6- ITEM 2. Managements Discussion and Analysis or Plan of Operations Cautionary Note Regarding Forward-Looking Statements This report contains forward-looking statements that reflect our current expectations about our future results, performance, prospects and opportunities.
